Citation Nr: 0614085	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for post 
operative residuals of a chronic right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which assigned a 20 percent rating for the 
veteran's service connected post operative residuals of a 
chronic right shoulder separation and denied a claim for 
clear and unmistakable evidence regarding a January 1988 
rating decision.  

The veteran filed his Notice of Disagreement in September 
2000.  In March 2001, the veteran testified at a hearing 
before a Decision Review Officer (DRO), who continued the 20 
percent rating and the denial for clear and unmistakable 
evidence.  A transcript of that hearing is associated with 
the veteran's claims file.  

On appeal to the Board, the clear and unmistakable error 
claim was denied in a December 2002 decision.  The remaining 
issue of increased rating was scheduled for development by 
the Evidence Development Unit.  Following the U.S. Court of 
Appeals for the Federal Circuit's ruling in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1889 
(2003), the case was instead remanded in March 2003 for 
development.  It has been returned to the Board for 
consideration.  


FINDINGS OF FACT

1.  The veteran failed to report for two scheduled VA medical 
examinations, and there is no evidence of "good cause" that 
would excuse the veteran of his obligation to cooperate with 
VA in the development of his claim.

2.  The veteran's postoperative right (major) shoulder 
disability (recurrent dislocation) was manifested by some 
limitation of arm motion due to pain; however, motion was not 
guarded nor limited to the shoulder level, and there was no 
ankylosis, malunion or nonunion involving the humerus, and no 
malunion, nonunion, or dislocation of the clavicle or 
scapula.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
a right shoulder disorder have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, when evaluating musculoskeletal 
disabilities, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

During service, the veteran dislocated his right shoulder.  
The veteran began experiencing recurrences of the dislocation 
every week.  The veteran underwent capsular shift surgery in 
November 1989 to reduce or eliminate the recurrence of 
dislocation.  The dislocations continued, at a rate that the 
veteran claims was once a month.  The veteran was service 
connected for the injury with a noncompensable rating in 
1986.  He was granted a compensable rating of 20 percent 
under Diagnostic Code (DC) 5203 effective January 2000.

The veteran's disability consists of a failure of the 
connective tissue of his shoulder to hold his humerus in 
place.  DC 5202 covers a range of disorders of the humerus: 
malunion, fibrous union, or nonunion, loss of the head (flail 
shoulder), and recurrent dislocation.  Of those disorders, 
only recurrent dislocation addresses the veteran's 
disability.  As such, no inquiry is necessary into the other 
criteria.  DC 5202 assigns the following ratings for 
recurrent dislocation of the scapulohumeral joint: with 
frequent episodes and guarding of all arm movements, 30 
percent for the major arm, 20 percent for the minor arm; and 
with infrequent episodes, and guarding of movement only at 
the shoulder level, 20 percent for either arm.  The evidence 
shows that the veteran is right-handed, so the disability is 
in his major arm for rating purposes.  The veteran is already 
receiving 20 percent for dislocation, so the criteria for 30 
percent will be addressed.  

The evidence on guarded movement and frequency of dislocation 
is scant.  The sole evidence of guarded movement is in the 
veteran's testimony at his DRO hearing in March 2001.  He 
stated that he guards at the shoulder level and that 
occasionally he uses a brace to immobilize his arm at the end 
of a day.  He also stated that he had difficulty writing on a 
blackboard.  The veteran complains that the incidence of 
dislocation has been increasing.  The Board notes that the 
veteran was scheduled for a second surgery to correct this 
problem in 2000, but that it was postponed.  The medical 
evidence of record consists of a June 2000 VA examination 
report and private medical records from 2000.  None of these 
records make any mention of guarded movements, whether 
present or absent.  The record is indeterminate as to whether 
the veteran guards his entire arm, or just guards at the 
shoulder level.  Also, the regulations do not define 
"frequent."  While the veteran has stated that the 
dislocations had been occurring about once a month to once 
every month and a half, none of the examiners, including the 
VA doctor, indicated that the frequency could be called 
either frequent or infrequent.  At his DRO hearing, the 
veteran stated that this was less frequent than prior to his 
corrective surgery in 1989.  Adding to this difficulty is the 
fact that the veteran has been able to relocate his shoulder 
without assistance; there are no medical records to document 
frequency or guarded movements that could be located.  The 
veteran failed to report for VA examination to establish 
evidence of guarding and frequency on remand, as will be 
discussed below.  The Board has no choice but to decide the 
issue based on the evidence of record.  The Board finds that 
the evidence supports infrequent dislocation and guarding at 
shoulder level.  The Board finds that these symptoms more 
nearly approximate the criteria for a 20 percent rating.  

The Board has also specifically considered the guidance of 
DeLuca, supra (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
Board recognizes that the veteran was employed, while 
teaching for the Waco Independent School District, in 
coaching sports, particularly baseball and football.  He has 
indicated in his March 2001 hearing before the RO that he was 
forced to switch to coaching soccer because of the pain he 
experienced in his shoulder attempting to throw.  Also, the 
veteran stated he had difficulty writing on a blackboard, as 
his arm would become fatigued and begin to hurt during the 
course of the day.  However, there is no evidence that the 
disability impinges on the veteran's primary employment 
beyond what is already compensated by the rating in effect.  
Under the circumstances, the Board concludes that the 
objective demonstrated functional limitations are clearly 
contemplated in the 20 percent rating awarded by the RO.

Turning to other possible ratings, the minimum compensable 
rating for limitation of motion of the arm under DC 5201 is 
warranted when the arm is limited to shoulder level, from 0 
to 90 degrees.  Normal forward flexion of the shoulder is to 
180 degrees.  Normal abduction is likewise to 180 degrees. 
Normal external and internal rotation are each to 90 degrees. 
38 C.F.R. § 4.71, Plate I.

At the veteran's June 2000 VA examination, his range of 
motion was tested.  The report of examination indicates that 
on forward flexion the veteran had from 0 to 140 degrees of 
motion and on abduction from 0 to 120 degrees.  The external 
and internal rotation ranges were not tested as the veteran 
was experiencing pain in the shoulder at the time.  There is 
no indication in the evidence, however, that the veteran's 
range of motion has been so affected as to qualify him for 
compensation under DC 5201.  All ranges of motion were beyond 
shoulder level.

The Board has also considered other possible ratings for the 
shoulder.  Only two other codes are pertain to the joint: 
ankylosis of the scapulohumeral joint (DC 5200) and 
impairment of the clavicle and scapula (DC 5203).  There is 
no evidence that the joint is ankylosed or that the 
disability relates to the clavicle and scapula.  

The veteran was rated under DC 5203 for dislocation of the 
clavicle or scapula.  The evidence indicates that the 
veteran's arm becomes dislocated, which is more accurately 
described as dislocation of the humerus.  Therefore, a rating 
under DC 5202 is more appropriate than a rating under DC 
5203.  Because the rating assigned under both codes is 20 
percent, any error related to the assignment of DC 5203 is 
harmless.  

The record contains some evidence of guarded movement, 
although its nature is indeterminate.  The frequency of 
dislocations has not been developed in accordance with the 
rating criteria; however the Board finds that the frequency 
more nearly approximates "infrequent."  Any limitation of 
motion is of a noncompensable degree.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased rating for 
recurrent dislocation of the right (major) shoulder.  See 
Gilbert, 1 Vet. App. at 53.



II. Veterans Claims Assistance Act

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, describing VA's 
duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After this case was remanded in 2003, a letter was sent to 
the veteran that fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim, as the 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in January 2006.  
Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006). 

The veteran's service medical records were previously 
obtained, and the RO obtained the private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file. 

In furtherance of the VA's duty to assist, this case was 
remanded for development of the veteran's symptomatology.  
The Board requested that the veteran be sent for a VA 
examination to establish if the veteran had frequent 
dislocations or guarded movement, the criteria for a higher 
compensable rating discussed above.  The RO scheduled the 
veteran for VA examinations on three occasions, April 2004, 
February 2005, and May 2005.  He failed to report for any of 
them.  

The veteran had apparently moved from Waco to Houston during 
the prior appeal to the Board.  The record does not reveal 
when the veteran moved; however, the RO's contact log 
indicates that it was sometime prior to October 2004.  The 
RO, being unsure whether the veteran had been notified of his 
scheduled April 2004 VA examination, appropriately 
rescheduled him for another examination in February 2005.  
When the veteran also failed to appear for this exam, he was 
given one last chance in May 2005.  During May 2005, the RO 
received some communication, not of record, indicating that 
the veteran had moved from Houston back to Waco.  The RO made 
numerous efforts to contact the veteran and confirm his 
address to ensure he had received notice of the activity 
concerning his claim.  The RO's letter to the veteran stating 
that his claim would be denied unless he indicated his 
willingness to appear for examination was returned by the 
Post Office.  The RO attempted to confirm his address through 
direct communication with the veteran, the Post Office, and 
the veteran's bank of record, which received his service 
connection compensation.  The RO even attempted to locate the 
veteran through a private search firm.  None of these efforts 
were successful in securing contact with the veteran.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit, especially in instances, such as in this case, 
where the examination is essential to assessing the current 
severity of his service-connected disability.  38 C.F.R. § 
3.326.  VA cannot notify or assist those who do not, at a 
minimum, tell VA where they are.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  Should the veteran 
provide "good cause" for his failure to appear, a new 
examination may be scheduled.  Id.  The record here indicates 
that the veteran could not even be found following the 
remand, much less provide good cause.  While he failed to 
appear for the examinations on remand, the veteran has 
previously submitted for a VA examination in connection with 
this claim.  In light of the veteran's failures to appear, 
however, no further remand is in order to develop the 
evidence.  The Board considers the record as fully developed 
as it can be and has addressed the issue on the merits, as 
discussed above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above. 


ORDER

Entitlement to a rating higher than 20 percent for post 
operative residuals of a chronic right shoulder dislocation 
is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


